United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3909
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Trent L. Williams,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 5, 2009
                                Filed: August 6, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Trent Williams appeals the 18-month sentence the district court1 imposed upon
revoking his supervised release. We conclude that the sentence is not unreasonable.
See United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (holding revocation
sentences are reviewed for reasonableness in relation to, inter alia, the advisory
Guidelines range and certain 18 U.S.C. § 3553(a) factors). First, the sentence was
within the statutory limits. See 21 U.S.C. § 841(b)(1)(B) (maximum prison term of
40 years for possessing cocaine base with intent to distribute); 18 U.S.C. § 924(c)(1)

      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
(1991) (prison term of 5 years for using firearm during and in relation to drug-
trafficking crime); 18 U.S.C. § 3559(a) (felony is Class B if maximum prison term is
25 years or more, and Class D if less than 10 years but 5 or more years), § 3583(e)(3)
(maximum prison term upon revocation of supervised release is 3 years for Class B
felony and 2 years for Class D felony). Second, the sentence resulted from the district
court’s proper consideration of relevant factors, including the commission of a felony
drug offense while on supervised release, and the recommended Guidelines
imprisonment range of 12-18 months under U.S.S.G. § 7B1.4(a) (policy statement).
See 18 U.S.C. § 3583(e) (specifying § 3553(a) factors courts must consider in
revocation decision); United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004)
(deciding a court need not list every factor, but the record must show the court
considered relevant matters and stated some reason for its decision).

      We affirm the judgment. We also grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-